Citation Nr: 0527186	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability (other than PTSD), to include generalized anxiety 
disorder and depressive disorder.

3.  Entitlement to service connection for a bilateral thumb 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1960 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran's claim of 
entitlement to service connection for anxiety reaction, 
residuals of cold injury to the feet, and residuals of 
injuries to right and left thumbs.  The veteran filed a 
timely appeal of these determinations to the Board.

In January and August 2004, the RO granted service connection 
for cold injuries to the feet and hands.  The veteran did not 
appeal these determinations; they are therefore no longer 
before VA.

The issue of entitlement to service connection for a 
psychiatric disability (other than PTSD), to include 
generalized anxiety disorder and depressive disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The weight of the medical evidence is against a showing 
that the veteran has PTSD.

2.  The veteran's bilateral thumb condition is not related to 
an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).

2.  A bilateral thumb condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

By way of a rating decision dated in March 2003, and a 
Statement of the Case dated in January 2004, the RO advised 
the veteran and his representative of the basic law and 
regulations governing his claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the denial 
of his claims.  As such, these documents, when considered 
together with RO's VCAA and development letters, provided the 
veteran and his representative with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claims.

In addition, by way of letters dated in February and August 
of 2003, the veteran was furnished notice of the types of 
evidence needed in order to substantiate his claims of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The appellant was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence, including evidence that shows an injury or disease 
in service, a currently disability, evidence of a 
relationship between the current disability and a disease or 
injury in service.  The appellant was also informed that this 
evidence could consist of medical records or medical 
opinions, as well as evidence from other sources.  Thus, the 
discussion contained in these letters provided the veteran 
notice of the types of evidence he still needed to send to 
VA, the evidence that VA would assist in obtaining, and in 
effect asked that the veteran to provide VA with or identify 
any additional sources of evidence that he possessed or knew 
of that could help to support his claims for service 
connection.

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claims.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter, the 
Board finds that he has been notified of the need to provide 
such evidence, for the following reasons.  The RO's February 
and August 2003 letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the RO.  In 
addition, the January 2004 Statement of the Case contained 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Moreover, the record contains a letter from the 
RO, dated in October 2004, stating that within 90 days from 
the date of this letter, the veteran could send additional 
evidence concerning his appeal directly to the Board.  Under 
these circumstances, the Board is satisfied that the veteran 
has been adequately informed of the need to submit relevant 
evidence in his possession.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
only after the initial unfavorable decision in this case.  
While the notice provided was not given prior to the first RO 
adjudication of the claims, the notice was provided by the RO 
prior to the issuance of the January 2004 Statement of the 
Case and well before the transfer and certification of the 
veteran's case to the Board.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the appellant and his representative have had time to 
consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the appellant's service medical 
records, post-service medical treatment records and VA 
examination reports, and statements submitted by the veteran 
and his representative in support of his claim.  In this 
case, the Board finds that VA undertook reasonable 
development with respect to the veteran's claim and further 
development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.	Entitlement to service connection for PTSD 
and a bilateral thumb disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  
Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  




A.  PTSD.

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD.  

The medical evidence in this case consists of the veteran's 
service medical records, VA, post service VA treatment 
records and, and a VA examination conducted in December 2003.  
The veteran's service medical records are negative for 
complaints of or treatment for any psychiatric disability, 
including PTSD.  After service, the medical evidence suggests 
that the veteran sought treatment for substance abuse 
problems and was also seen for anxiety and depression 
beginning in early 2001.  During this period, the veteran was 
generally diagnosed with anxiety disorder, generalized 
anxiety disorder, and recurrent depression, including major 
depression.  During one of his sessions with a VA therapist, 
the veteran indicated that he thought that he may have PTSD.  
A PTSD assessment was given in April 2003, but PTSD was not 
diagnosed.  Rather the VA therapist noted instead, "rule out 
PTSD."  

In May 2003, the veteran was by VA for a psychiatric 
examination.  The veteran recounted to the examiner a 
traumatic experience in service.  He reported that while he 
was stationed in Germany he experienced ongoing conflict with 
a Sergeant, and that he physically assaulted the Sergeant 
when he was reprimanded for changing a tire too slowly.  The 
veteran stated that he hit the Sergeant with a tire iron and 
punched him repeatedly.  He stated that he was not punished 
for his actions and that the Sergeant didn't bother him 
further after that.  The examiner noted that the veteran 
endorsed many PTSD symptoms related to this event, but that 
he did not currently meet the full criteria for a clinical 
diagnosis of PTSD.   The examiner diagnosed the veteran with 
recurrent major depression, and also found that the veteran 
reported symptoms consistent with a current diagnosis of 
generalized anxiety disorder.

In August 2003, the veteran submitted the statement of VA's 
Director, Health Psychology Clinic.  This was the same 
physician that performed the May 2003 psychiatric examination 
of the veteran.  In this report, the VA physician reported 
that "[the veteran] currently meets diagnostic criteria for 
Anxiety Disorder Not Otherwise Specified with Generalized 
Anxiety Disorder Features and Depressive Disorder Not 
Otherwise Specified... This diagnosis was derived from psycho-
diagnostic interview and psychometric testing conducted at 
the Boston Department of Veterans Affairs Outpatient 
Clinic."  No diagnosis of PTSD was offered or discussed.

Finally, in December 2003, the veteran was afforded a VA 
examination in connection with his claim.  The veteran 
reported to the examiner the same stressor that he related to 
the May 2003 VA examiner regarding the altercation with his 
Sergeant in service.  Similar to the May 2003 examiner, this 
examiner also noted that the veteran has PTSD symptoms of the 
assault.  After the examination, the veteran was diagnosed 
with generalized anxiety disorder, major depressive episode, 
mild and chronic.  The veteran was also noted to have partial 
PTSD and received a diagnosis of "PTSD, partial syndrome."  

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran has presented evidence indicating 
symptoms of PTSD and including a diagnosis of partial PTSD 
syndrome, the VA examiner that conducted the psychiatric 
examination in May 2003, was unable to substantiate a 
clinical diagnosis of PTSD.  This conclusion was reached 
after conducting psycho-diagnostic interview and psychometric 
testing at the Boston Department of Veterans Affairs 
Outpatient Clinic, the facility that is currently treating 
the veteran for his condition.  The Board also notes that the 
findings of the December 2003 VA examiner are consistent with 
this conclusion, e.g., symptoms of PTSD, but no full clinical 
diagnosis. 

The Board finds therefore that the clear weight of the 
evidence is against a finding that the veteran's suffers from 
clinical PTSD.  And without a current diagnosis, a claim for 
entitlement to service connection for such condition cannot 
be sustained.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In so finding, the Board does not question the 
sincerity of the veteran that he has PTSD due to an incident 
in service.  The Board notes, however, that as a lay person, 
the veteran is not competent on his own to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the weight of the medical evidence is 
against a showing that the veteran currently has PTSD, there 
is no basis upon which to establish service connection for 
this condition.

B.	Bilateral thumb disability.

The veteran has also requested service connection for a 
bilateral thumb condition.

In this case, the veteran has been noted to have a peculiar 
flexion status of the proximal phalanx on the 
metacarpophalangeal joint in both thumbs.  In December 2003, 
the veteran was afforded a VA examination in connection with 
this claim.  During the examination, the veteran reported 
that he injured his thumbs in service  when he attempted to 
remove a log from a trapped truck.  The veteran stated that 
he did not seek treatment for this injury, and the veteran's 
service medical records also do not reflect any such injury.  
Upon examination, the veteran was noted to have the flexion 
deformity noted above.  The examiner also found that the 
range of motion of both thumbs was essentially normal, that 
the veteran had no neurological deficit, and that he had a 
good grasp in both hands with normal strength.  On the 
question of nexus to service, the examiner stated that 
"[t]his could well be a congenital problem and not a service 
connected problem."  He also indicated that "there is some 
evidence that he probably had this problem prior to his entry 
into the military service."  The examiner did not connect 
the veteran's thumb condition to his reported in service 
injury.

As noted above, the veteran's service medical records are 
silent with respect to an injury to the veteran's thumbs in 
service.  And the post-service medical records are also 
basically silent on this question.  An exception is a 
November 2002 treatment note indicating that the veteran's 
thumbs were prominent and flexed.  In connection with this 
finding, the veteran is reported to have told the physician 
that his thumbs "have been like this his entire life."

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's thumb 
condition is related to a disease or injury in service.  
Here, the Board notes that the VA examiner who examined the 
veteran in connection with his claim did not find such a 
connection.  And other evidence in the record supports this 
conclusion.

While the veteran may feel that his condition is related to 
an injury to his thumbs in service, as a lay person the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Without medical evidence 
linking his thumb condition with his active duty service, 
there is no basis upon which to establish service connection.  
Service connection for a bilateral thumb disability must 
therefore be denied.  


ORDER

1.  Service connection for PTSD is denied.

2.  Service connection for a bilateral thumb disability is 
denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for a psychiatric disorder (other than PTSD), to include to 
include generalized anxiety disorder and depressive disorder, 
must be remanded for further action.

Here, the Board observes that the veteran has been diagnosed 
with generalized anxiety disorder, and recurrent depression, 
including major depression major.  In connection with his 
treatment for his condition, the veteran has stated that he 
believes that his psychiatric troubles began as a result of a 
physical altercation between himself and his Sergeant in 
service.  He stated that he experienced anxiety symptoms in 
service after this incident and that his symptoms have 
continued to the present day.  The record, however, including 
the December 2003 VA examination report, does not contain an 
opinion concerning whether the veteran's reported altercation 
in service, or any other in-service incident, caused his 
current psychiatric troubles. 

The Board finds therefore that the he RO should arrange for 
the veteran's claims folder to be reviewed by the examiner 
who prepared the December 2003 VA examination report (or a 
suitable substitute if that examiner is unavailable), for the 
purpose of preparing an addendum that addresses whether the 
veteran's current condition is directly related to or had its 
onset during service.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

Prior to affording a new examination, the RO must ensure that 
all relevant records have been obtained.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2003).  Here 
the record reflects that the veteran has been receiving 
treatment from the Boston, Massachusetts, VA Medical Center 
with respect to his psychiatric condition.  The RO should 
therefore update the veteran's file and request records of 
the veteran's VA psychiatric treatment from this facility 
dated after August 2003.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the Boston, 
Massachusetts, VA Medical Center and 
request records of the veteran's 
treatment at this facility, dated after 
August 2003.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the December 
2003 VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's current psychiatric 
condition is directly related to or had 
its onset during service.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
the veteran's current psychiatric 
condition found in the veteran's file, 
and the examiner should offer an opinion 
as to the date of onset of the veteran's 
current anxiety and depression.  The 
examiner should also offer an opinion 
regarding whether it is at least as 
likely as not that the veteran's 
depression and anxiety was caused by or 
had its onset during service.  In this 
regard, the examiner should specifically 
comment on whether the altercation 
between the veteran and his Sergeant, as 
reported in the May and December 2003 VA 
examinations, was the cause of the 
veteran's current condition.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

 3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


